Citation Nr: 0813860	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  01-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for pancreatitis and 
cholelithiasis.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left and right ankle injuries, with 
arthritis.  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1974 to February 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.

In an April 2005 rating decision, the RO granted service 
connection for the veteran's right ankle disorder and 
assigned a 10 percent disability rating together with the 
left ankle disorder, effective March 10, 1998.

In February 2006, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO. 

In June 2006, the Board remanded this matter for further 
development.  

The issue of entitlement to service connection for 
pancreatitis and cholelithiasis is REMANDED to the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Residuals of a right ankle injury, to include arthritis, 
are productive of pain with additional functional loss so as 
to most nearly approximate marked limitation of motion 
without a showing of a severe foot injury.

2.  Residuals of a left ankle injury, to include arthritis, 
are productive of pain with additional functional loss so as 
to more nearly approximate marked limitation of motion 
without a showing of a severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
residuals of a right ankle injury, to include arthritis, have 
been met throughout the course of the appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.45, 4.71a, Code 5271 (2007).

2.  The criteria for an evaluation of 20 percent for 
residuals of a left ankle injury, to include arthritis, have 
been met throughout the course of the appeal.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, 
Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreement with the initial 
evaluations following the grants of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded several examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
claimant with the claim.

Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71,  Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

A moderate foot injury warrants a 20 percent evaluation.  A 
severe foot injury warrants a 30 percent evaluation.  Actual 
loss of use of the foot warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

Service treatment records show that in May 1976 the veteran 
sprained the right ankle playing basketball.  An X-ray 
examination revealed no fractures.  The ankle was placed in a 
cast, which was removed in June 1976.  On reevaluation in 
August 1976, the ankle was described as normal.  An X-ray 
examination of the left ankle showed soft tissue swelling 
with evidence of previous trauma.  There were probable 
accessory ossicles, but an avulsion fracture could not be 
ruled out.

In April 1998, the veteran received private treatment for 
complaints of swollen and painful feet after they were 
exposed to water the entire weekend.  There was mild swelling 
of both feet.  An X-ray examination revealed a small 
exostosis in the right heel.  No other abnormality was seen.

At the time of a June 1999 VA examination, the veteran 
reported injuries to both ankles while in service, with 
subsequent pain and swelling.  Physical examination revealed 
swelling in both feet.  

X-rays taken of the knees in December 1999 revealed that the 
right ankle had a one centimeter ossification projected 
inferior to the distal end of the right fibula.  There was a 
tiny focal cortical prominence above the medial malleolus on 
the right.  A tiny bone spur was present at the distal medial 
right tibial diaphyseal cortex, 8 cm cranial to the ankle 
joint on the right.  The right calcaneus had a well margined 
plantar spur.  Minimal degenerative changes were present at 
the right talocalcaneal articulation.  There was no acute 
fracture and no abnormal tissue swelling on the right.  

The left ankle had irregular bony buttressing and cortical 
hyperostosis over the medial malleolus.  In addition, there 
was a 6 to 7 mm in diameter ossification inferior to the top 
of the left fibula.  An 11 mm in diameter ossification 
projected posterior to the left talus, which possibly 
represented an atypical left trigonum verus post-traumatic 
osteocartilaginous body.  There was also possible slight soft 
tissue swelling over the lateral malleolus of the left ankle.  
The examiner indicated that the veteran had post-traumatic 
and degenerative changes as described and stated that these 
findings were consistent with remote trauma.  

The veteran was afforded a VA examination in December 2004.  
The veteran reported sprained ankles in service.  The 
examiner noted that the veteran had severe venous 
insufficiency and was wearing thigh high compressive 
stockings.  The examiner stated that from the veteran's 
overall description, it appeared that his problem was more 
related to venous insufficiency than arthritis.  

Physical examination revealed that the veteran had quite 
large tortuous varicose veins extending from his greater 
saphenous, bilaterally, up to the lower portions of his 
thigh, bilaterally.  He had marked tenderness to the ankles 
and to the medial sides of his knees, where the veins were 
quite engorged.  This was despite wearing thigh high support 
stockings.  Ankle joint examination was limited due to the 
tender discomfort caused by the veteran's stasis.  He was 
extremely tender with any palpation of the areas around his 
ankle and when asked to describe the pain, he stated it was 
more superficial and it was consistent with the large 
tortuous veins that were present there.  

X-ray examination revealed residual moderate degenerative 
changes from previous trauma involving both ankles joints, 
and the medial and lateral malleoli.  In stance, the 
veteran's calcaneus was vertical to slightly everted, more 
likely due to moderate pes planus.  The examiner stated that 
it was clear from the examination that the veteran's 
complaints were related to his venous stasis and not to 
degenerative joint changes.  

At his February 2006 hearing, the veteran reported 
experiencing 7/8-10 pain in his ankles on an everyday basis 
when walking.  He stated that he did not walk far due to his 
ankles.  He reported that he tolerated the pain but it was 
there on a daily basis.  The veteran testified that he had 
limited range of motion for his ankles. 

At the time of a September 2006 VA examination, the veteran 
reported that he was currently unemployed but that this was 
not due to his joint problems.  He was able to do his 
activities of daily living, including shopping, but could not 
walk long distances and this limited him.  He did not use any 
assistive devices.  The veteran was also noted to have other 
medical and psychiatric problems, which also limited his 
ability to do various activities related to his work.  He had 
significant venous stasis and had to use compressive 
stockings all the time.  This further limited mobility in 
joints of the lower extremities.  The veteran reported that 
he limped a lot.  He stated that he did not walk a lot as the 
legs, particularly the ankles, tended to go out on him on 
various occasions.  There was persistent swelling in both 
legs and ankles, for which he used compressive stockings.  

As to flare-ups, the veteran reported having pain all the 
time, but it occasionally flared up when he walked a fair 
bit, and these flare-ups lasted approximately 30 to 40 
minutes.  He would have to stop, rest, and lay down.  He took 
Motrin and aspirin for the pain in his ankles.  The veteran 
was also on long term medication for his swelling and he had 
painkillers for generalized pain.  

Physical examination revealed that the veteran walked with a 
shuffling gait and a limp favoring his right ankle.  He was 
able to stand on his toes but had difficulty standing on his 
heels.  He was able to half squat.  Examination of the lower 
limbs revealed significant varicosities of the whole lower 
limb on both sides.  The veteran had swelling with edema of 
the ankles and feet.  This was controlled with compression 
stockings, which the veteran was using at the present time.  

Examination of the right ankle revealed swelling so that the 
bony points were difficult to palpate, but there was 
generalized tenderness, slightly more on the medial side as 
opposed to the lateral side.  The veteran had evidence of a 
previous surgery with a well healed scar in relation to the 
navicular bone.  This appeared to be from an exostectomy that 
had been done 3 to 4 years earlier.  Range of motion for the 
ankle was 5 degrees of dorsiflexion and 30 degrees of plantar 
flexion with pain, but it was difficult to assess because of 
swelling and stasis.  

The ankle seemed stable but stressing the lateral ligaments 
caused significant pain.  The veteran also had pain with 
subtalar and midtarsal movements, more likely arthritic.  He 
had mild limitation there.  With regard to DeLuca factors, 
repeated range of motion did not decrease his range of motion 
but it did cause fatigue.  He also had lack of endurance.  
The examiner stated that the veteran's fatigue and lack of 
endurance were slightly more than his pain.  

With regard to the left ankle, the veteran had the same 
swelling and edema that was on the right.  There was 
generalized tenderness this time, more on the lateral 
ligament of the ankle.  Range of motion was dorsiflexion 5-10 
degrees and plantar flexion 25-30 degrees, with pain being 
caused by both.  The midtarsal and subtalar movements were of 
some mild limitation, but did cause pain.  There was 
significant pain on the lateral side when the ankle was 
stretched.  Drawer sign in both ankles was negative.  Because 
of the swelling it was difficult to get an exact read on the 
range of motion.  With regard to the DeLuca factors, repeated 
motion did not decrease the range of motion significantly.  
There was a possible lack of five degrees with plantar 
flexion.  This was more the result of fatigue and lack of 
endurance.  There was no incoordination.  

The reflexes in the lower limbs showed he had 1+ knee 
reflexes.  The examiner was unable to elicit ankle reflexes 
but this was as a result of the significant swelling that he 
had.  With regard to sensory changes, it appeared that he had 
some evidence of peripheral neuritis, in that he had 
hypesthesia distally from the mid-calf downwards.  The 
examiner stated that he had reviewed x-rays taken and there 
was no evidence of recent injury.  The soft tissue swelling 
about the lateral malleolar, bilaterally, was seen again.  
There was also re-demonstration of the previously seen post-
traumatic joint changes.  

The examiner stated that he had osteoarthritic changes on 
both ankles and that these had clinically caused him to have 
increased symptoms.  It was difficult to assess exactly how 
much was from the edema that he had from his other medical 
conditionis and the venous stasis.  The examiner noted that 
the veteran had clinically increased symptoms but there was 
no significant decrease in range of motion or other DeLuca 
factors.  He indicated that he was not able to quantify 
degree of decrease in range of motion because of swelling and 
the use of compression stockings.  He did have some symptoms 
of instability in the ankles.  The compression stockings that 
he used on a regular basis did limit his range of motion and 
caused pain when he attempted range of motion.  The veteran 
always seemed to have some weakness of his dorsiflexion, 
bilaterally, and also some evidence of peripheral neuropathy, 
particularly the distal legs and feet.  The veteran reported 
that he definitely had hypesthesia in these areas.  The 
examiner stated that this should be investigated further.  

Analysis

The veteran has continuously complained of ankle pain since 
his original request for service connection. Ankle pain and 
limited range of motion has been reported at the time of each 
VA examination.  There were no actual reports of ranges of 
motion at the time of any VA examination until the most 
recent VA examination in September 2006.  At that time, the 
veteran was noted to have no more than 10 degrees (5 degrees 
in the right ankle) of dorsiflexion and no more than 30 
degrees of plantar flexion in his left or right ankle, with a 
decrease of 5 degrees of plantar flexion after repetitive 
movement in the left ankle.  

This equates to 50 percent loss of normal dorsiflexion on the 
left, and a 75 percent decrease from normal on the right, and 
an almost 50 percent loss of plantar flexion for each ankle.  
The examiner found additional functional limitation that he 
was unable to quantify.  The overall loss of motion can be 
viewed as marked.  A 20 percent rating is therefore warranted 
under Code 5271 for each ankle.  .

A 20 percent rating is the highest available under Code 5271, 
and a 20 percent rating is also the highest available under 
Codes 5272, 5273, and 5274.  Ratings in excess of 20 percent 
are available under Code 5270 for ankylosis, but there is no 
evidence of ankylosis.  The veteran retains significant 
motion in both ankles.

The injuries to the veteran's ankles appear to have healed 
after a short period of initial treatment and he was able to 
complete active service with no further treatment or 
disability being noted.  He currently has marked limitation 
of motion, but is able to conduct activities of daily living 
and can walk less than long distances without the need for 
assistive devices.  For these reasons, the evidence is 
against a finding that the veteran has severe injuries of 
either foot.  Hence an increased rating is not warranted 
under Diagnostic Code 5284 during any period since the 
effective date of service connection.

The ratings provided in the rating schedule are generally 
deemed adequate to compensate for disability.  38 C.F.R. 
§ 3.321(a) (2007).  Under the provisions of 38 C.F.R. 
§ 3.321(b) (200), in exceptional cases an extraschedular 
evaluation can be provided in the interest of justice.  The 
governing norm in such a case is that the case presents such 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impracical 
the application of regular schedular standards.  In this 
case, the veteran is reportedly in an employment training 
program and his unemployment has been attributed to 
conditions other than those at issue in this decision.  There 
have been no reports that the ankle disabilities interfere 
with employment.  There have also been not reports of 
hospitalization for treatment of the ankle disabilities.  An 
exceptional disability picture has not been demonstrated.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.


ORDER

A 20 percent disability evaluation for residuals of a right 
ankle injury, to include arthritis, from March 10, 1998, is 
granted. 

A 20 percent disability evaluation for residuals of a left 
ankle injury, to include arthritis, from March 10, 1998, is 
granted.


REMAND

In its June 2006 remand, the Board noted that at his February 
2006 hearing, the veteran testified that between 1977 and 
1980 he was hospitalized and received outpatient treatment 
for pancreatitis at the U.S. Army Hospital at Fort Ord, 
California.  The Board observed that records of this 
treatment had not been obtained.  It instructed that an 
attempt should be made to obtain the records of the veteran's 
treatment for pancreatitis at the U.S. Army Hospital at Fort 
Ord, California, from 1977 to 1980.

In September 2006, the National Personnel Records Center was 
asked to furnish records from Ft. Ord Hospital for the period 
from February 1980 to December 1999.  In response to the 
request, NPRC indicated that there were no records available 
for the period from 1980 to November 1999 and that the Fort 
Ord base had closed in March 1994.  It does not appear that 
records were requested for the period from 1977 to 1980. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
"Where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.

Accordingly, the case is REMANDED for the following action:

1.  Request records of the veteran's 
treatment at the U.S Army Hospital Fort 
Ord, California from February 1977 to 
February 1980.  All attempts to obtain 
these records should be documented.  If 
the records are unavailable, this should 
be documented.  

2.  If the claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


